Citation Nr: 1222731	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1985 to May 1985 and from May 1985 to September 1978.  He had additional service in the Army National Guard from April 1978 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in Montgomery, Alabama.

In May 2011, the appellant testified at a hearing before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Acting Veterans Law Judge sitting at the RO in April 2012.  Transcripts of both hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board initially finds that a remand is necessary to afford the appellant a VA examination with an opinion so as to determine the nature and etiology of his back and neck disorders.  In this case, a VA examination is required because the appellant has diagnoses of sciatica, degenerative changes at L5-S1, lumbar degenerative disc disease with neuropathy, left lumbar radiculopathy, spondylosis at L5-S1, retrolisthesis of L5 on S1, lower lumbar hypolordosis with posterior weight bearing, mid thoracic sypondylosis, thoracic hyperkyphosis with left towering of the upper thoracic spine, status-post anterior cervical discectomy and surgical fusion of C4 and C5, reversed cervical lordosis with minimal fanning between the C3 and C4 spinous processes, right towering of the cervicothoracic spine with left lateral head tilt, and cervical spondylosis and stenosis as evidenced by treatment reports dated from May 2006 to December 2009.  Additionally, the appellant has provided service treatment records showing that he experienced neck and back pain following a motor vehicle accident in January 1985, as well as a back injury while unloading materials in August 2003.

The appellant testified at his May 2011 DRO hearing that his back "popped" when he was unloading boxes in service in 2003.  See May 2011 hearing transcript, p. 1.  He further testified that physicians attributed his neck and back disorders to his motor vehicle accident in Panama in January 1985.  Id. at pp. 2, 4, 5.  The appellant reported that his back has never stopped hurting.  Id. at p. 3.  Lastly, he stated that driving over rough roads in the mountains in service also caused a lot of neck and back problems.  Id. at pp. 6-7.

The appellant further testified at his April 2012 hearing before the undersigned Acting Veterans Law Judge that he originally hurt his neck in the January 1985 motor vehicle accident, and still has problems with his neck.  See April 2012 hearing transcript, pp. 4-6, 15.  The appellant also testified that he hurt his back in service in the January 1985 motor vehicle accident, and again in while unloading.  Id. at pp. 8-12.  He noted that he continues to have back problems since his in-service injuries.  Id. at pp. 12-13, 16-17.

In light of the current back and neck diagnoses of record and the appellant's testimony and documentation regarding in-service events, the Board finds that he should be afforded a VA examination with an opinion in order to determine the nature and etiology of his back and neck disorders.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Additionally, while on remand, the appellant should be given an opportunity to identify any healthcare provider who treated him for his back and neck disorders since service.  Thereafter, any identified records should be obtained for consideration in the appellant's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any healthcare provider who treated him for his back and neck disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the appellant should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his back and neck disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the appellant's pertinent medical history.

The examiner must identify all back and neck disorders found to be present.  With respect to each back and neck disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the appellant's military service, to include his documented January 1985 motor vehicle accident, his documented August 2003 injury while unloading materials, and/or his reported driving over rough roads in the mountains in service.

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of his back and neck disorders and continuity of symptomatology.  The rationale for any opinions offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

